          Case 4:20-cv-00029-DC-DF Document 1 Filed 04/20/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        PECOS DIVISION

LEXINGTON INSURANCE COMPANY                         §
                                                    §
                                                    §
VS.                                                 §           CIVIL ACTION NO. 4:20-cv-00029
                                                    §
                                                    §
JORN WELL SERVICE, LLC                              §


                               PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES JUDGE:

         Plaintiff, LEXINGTON INSURANCE COMPANY, files its Original Complaint,

complaining of Defendant JORN WELL SERVICE, LLC.

                                             I. PARTIES

         1.1      Plaintiff, LEXINGTON INSURANCE COMPANY (“Lexington”) is a foreign

insurance company doing business in the State of Texas.

         1.2      Defendant, JORN WELL SERVICE, LLC (“Jorn”) is a domestic corporation doing

business in Texas.

                                         II. JURISDICTION

         2.1      Pursuant to 28 U.S.C. § 1332, this United States District Court has jurisdiction of

this action, since it is between citizens and corporations of different States and the matter in

controversy exceeds the sum or value of $75,000. In particular:

         a.       Lexington is a Delaware corporation, with its principal place of business in New

York.

         b.       Jorn is a Texas corporation, with its principal place of business in Texas.




AIG/Covenant/Complaint - Original
         Case 4:20-cv-00029-DC-DF Document 1 Filed 04/20/20 Page 2 of 3




                                           III. VENUE

        3.1     Venue is proper in this district and division pursuant to 28 U.S.C § 1391(a)(2) as

the district and division in which a substantial part of the events or omissions occurred.

                                  IV. BACKGROUND FACTS

        4.1     On or about August 4, 2019, Jorn was performing work at Centennial Resource

Doc Hudson pad in Reeves County, Texas. Jorn’s employee was operating a vacuum truck and

was pulling down production fluid from a frac tank to haul off location. The vacuum truck was

not grounded out and the tank was not vented. During the process, an explosion occurred. As a

result of the ensuing fire, nearby equipment owned by Catapult Energy Services Group, LLC

(“Catapult”) was damaged.

        4.2     Lexington carried a policy of insurance issued to Catapult providing coverage for

property damage. By virtue of Lexington’s payments to Catapult under the policy for its

property damage sustained in the fire the subject of this lawsuit, Lexington is subrogated to any

claim which Catapult has against any third-party as the result of the third-party’s legal liability.

By virtue of Lexington’s payment, it has become the pro tanto owner of the property damage

claim against Jorn. See Thoreson v. Thompson, 431 S.W.2d 341, 347 (Tex. 1968).

                                   V. CAUSES OF ACTION

        5.1     Jorn owed a duty to Catapult to safely pull down production fluid from the frac

tank. Jorn’s improper loading procedures, including its failure to ground the truck and vent the

tank, breached its duty to Catapult, and proximately caused the explosion. This breach of this

duty of ordinary prudence constituted negligence, for which Jorn is liable.

        5.2     Pleading further, Jorn is liable for gross negligence. The acts or omissions of Jorn

or its employee, which when viewed objectively from standpoint of Jorn or its employee at the



Plaintiff’s Original Complaint                                                               Page 2
         Case 4:20-cv-00029-DC-DF Document 1 Filed 04/20/20 Page 3 of 3




time of its occurrence involves an extreme degree of risk, considering the probability and

magnitude of the potential harm to others; and of which Jorn or Jorn’s employee had actual,

subjective awareness of the risk involved, but nevertheless proceeds with conscious indifference

to the rights, safety or welfare of others.

                                              VI. DAMAGES

        6.1     As a result of the accident, Catapult suffered actual damages of at least $228,750.

                                              VII. PRAYER

        7.1     WHEREFORE, Lexington prays that on final trial or hearing, Lexington recover

actual damages from Jorn, plus prejudgment and post-judgment interest, costs of Court, and such

other and further relief to which Lexington may show itself justly entitled.

                                                    Respectfully submitted,

                                                    KELLY, SMITH & SCHMIDT, P.C.


                                                    /s/ Loren R. Smith
                                                    Loren R. Smith
                                                    State Bar No. 18643800
                                                    4305 Yoakum Boulevard
                                                    Houston, Texas 77006
                                                    (713) 861-9900
                                                    Facsimile: (713) 861-7100
                                                    smith@kellysmithpc.com
                                                    ATTORNEYS FOR PLAINTIFF LEXINGTON
                                                    INSURANCE COMPANY




Plaintiff’s Original Complaint                                                               Page 3
